DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 7-10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bindl et al. (US 8,746,362).
Regarding claim 1, Bindl teaches a grading machine, comprising a machine body (fig. 1); a grading blade (20) supported by a circle (25) ; a drawbar (22) connecting the grading blade and the circle to the machine body; and a circle drive system (drive 26) including a circle drive motor (fig. 3, 48) and a gear box (38), wherein the gear box is configured to engage with and rotate the circle relative to the drawbar around a circle axis (fig. 2), wherein the circle drive motor includes an axis of rotation that is perpendicular to the circle axis (fig. 2), and wherein the gear box includes an axis of rotation that is parallel to the circle axis (fig. 3).  



8. The grading machine of claim 7, wherein the drawbar, the circle, and the blade are adjustable relative to the machine body via movement of the one or more lift cylinders, wherein the one or more lift cylinders include an extended position in which the blade engages with a ground surface, wherein the one or more lift cylinders include a retracted position in which the blade does not engage with the ground surface, and wherein the circle drive system does not contact the machine body when the blade is in the extended or retracted positions (fig. 1, 32).  

9. The grading machine of claim 1, wherein the grading blade is movable clockwise and counterclockwise relative to the drawbar via action of the circle drive system on the circle (fig. 2).  

10. The grading machine of claim 1, wherein the circle drive motor is a hydraulic motor (1: 21).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindl as applied to claim 1 in view of Yan (US 2005/0159268).
Regarding claim 2, Bindle teaches the grading machine of claim 1, but fails to teach wherein the gear box includes at least one planetary gear set.  However, Yan teaches substituting a conventional spur gear for a planetary gear set (fig. 1 to fig. 2).  it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the gear box of Bindle for a planetary gear box as taught by Yan for the benefit of  “even transmission of power and decrease generation of noise” [0006].

3. The grading machine of claim 2, further including a gear coupling element that couples the circle drive motor to the gear box (worm 40).  

4. The grading machine of claim 3, wherein the gear coupling element is a worm gear drive that includes a worm and a worm gear (fig. 3, 40).  

5. The grading machine of claim 4, wherein the worm includes an axis of rotation that is parallel to the axis of rotation of the circle drive motor (fig. 3) and perpendicular to the circle axis (fig. 3), and wherein the worm gear engages with and drives a component of the at least one planetary gear set (fig. 3 and as modified).  

Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindl as applied to claim 1 in view of Cole (US 4,122,903).
.

Claim(s) 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bindl.
Regarding claim 11, Bindl teaches a grading machine, comprising: a grading blade (20) supported by a circle (24); a drawbar (22) connected to the circle; and at least one circle drive system including a circle drive motor (fig. 3, 48) and a gear box (38), wherein the gear box includes a gear box axis of rotation and is configured to engage with and rotate the circle relative to the drawbar around a circle axis (fig. 3), and wherein the circle drive motor includes an axis of rotation that is perpendicular to the gear box axis and to the circle axis (fig. 3).  

Claims 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindl as applied to claim 11 in view of Cole.
Regarding claim 12, Bindl teaches the grading machine of claim 11, but fails to teach wherein the grading machine includes a first circle drive system and a second circle drive system coupled to the circle.  Cole teaches two circle drive systems (fig. 2, circle drive mean structures 24). It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include a second drive system on the circle of Bindl as a duplication of parts that provides the benefit of reduction of stress on the drive and minimize deformation of the tooth surfaces as taught by Cole (1: 40-53).

Regarding claim 13, Brindl as modified teaches the grading machine of claim 12, but fails to teach wherein the first circle drive system is coupled to a front portion of the circle, and wherein the second circle drive system is coupled to a rear portion of the circle.  However, examiner takes official notice that rearranging the placement of the drive systems is known in the art. It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to modify the drive systems of Brindl as modified to be coupled at the front and rear of the circle as a rearrangement of parts that does no more than move the circle while reducing stress in the drive systems. 

14. The grading machine of claim 12, wherein the first circle drive system and the second circle drive system are coupled to a front portion of the circle at laterally offset positions relative to a centerline of the machine (Cole: fig. 2, 24).  

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindl as applied to claim 11 in view of Yan.
Regarding claim 15, Bindle teaches the grading machine of claim 11, wherein each circle drive system includes a worm gear drive with a worm and a worm gear (40) that couples the circle drive motor to the gear box, and wherein the worm gear but fails to teach wherein the gear box includes at least one planetary gear set.  However, Yan teaches substituting a conventional spur gear for a planetary gear set (fig. 1 to fig. 2).  it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to substitute the gear box of Bindle for a planetary gear box as taught by Yan for the benefit of  “even transmission of power and decrease generation of noise” [0006].

Claim(s) 16, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bindl.
16. A blade positioning system for a grading machine, comprising: a circle (24) coupled to a grading blade, wherein the circle is rotatable around a circle axis; and a circle drive system (fig. 3), including a circle drive motor (48) with a motor axis; a gear (40) coupling coupled to the circle drive motor; and a gear box (38) driven by the circle drive motor and the gear coupling (42), wherein the gear box is configured to engage with and drive a rotation of the circle (fig. 2), wherein the motor axis is perpendicular to the circle axis (fig. 3).  

19. The circle drive system of claim 16, further including at least one movable cylinder (32) coupled to a drawbar to adjust a height of the drawbar, the circle, and the blade between at least an extended position in which the blade engages a ground surface and a retracted position in which the blade is elevated from the ground surface.  

20. The circle drive system of claim 16, wherein the blade is movable and counterclockwise relative to the drawbar (7:52).  

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindl as applied to claim 16 in view of Yan.
Regarding claim 17, Bindle teaches the grading machine of claim 16, wherein each circle drive system includes a worm gear drive with a worm and a worm gear (40) that couples the circle drive motor to the gear box, and wherein the worm gear but fails to teach wherein the gear box includes at least one planetary gear set.  However, Yan teaches substituting a conventional spur gear for a planetary gear set (fig. 1 to fig. 2).  it would have been obvious to one with ordinary .

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bindl as applied to claim 16 in view of West et al. (US 9,540,787).
Regarding claim 18, Bindl teaches a circle drive system of claim 16, but fails to teach at least one position sensor.  However, West teaches a circle drive system with a position sensor (5:24-34).  It would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to include  a position sensor on the system of Bindl as an addition of parts that relays a position of the blade and enables automation of certain grader functions as taught beneficial by West (5:24-34).   

Claim(s) 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cole. 
Regarding claim 21, Cole teaches a grading machine, comprising: a grading blade supported by a circle (fig. 2, 23); a drawbar (20) connected to the circle; a first circle drive system coupled to a front portion of the circle (24); and a second circle drive system (24) coupled to the front portion of the circle, wherein each circle drive system includes a circle drive motor (61) and a gear box (52), wherein each gear box includes a gear box axis of rotation and is configured to engage with and rotate the circle relative to the drawbar around a circle axis (fig. 6), and wherein each circle drive motor includes an axis of rotation that is perpendicular to the gear box axes and to the circle axis (Fig. 6), and wherein the first circle drive system and the second circle drive system are coupled to the front portion of the circle at laterally offset positions relative to a centerline of the machine (fig. 2).

Conclusion
Morris et al. (US 3,974,699) teaches further details of position sensors and Arndt (US 1,528,906) teaches multiple drives. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA H LUTZ whose telephone number is (571)270-7308.  The examiner can normally be reached on M-F 10:30-5 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will can be reached on 571-272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JESSICA H LUTZ/Primary Examiner, Art Unit 3671